Citation Nr: 1118665	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 25, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk



INTRODUCTION

The Veteran had active service from February 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that a March 2009 rating decision increased the evaluation of the Veteran's PTSD from 50 percent to 70 percent, effective on May 25, 2006.  Because a rating higher than 70 percent is available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran participated in an informal conference with the RO's Decision Review Officer (DRO) in July 2008.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A claim of service connection for PTSD was initially denied by the RO in a March 1997 rating decision; reconsideration was requested and the claim was again denied in an unappealed September 1997 rating decision.

2.  In an unappealed January 2000 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied PTSD claim.

3.  The Veteran next sought to reopen his PTSD claim in a communication received by the RO on May 25, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to May 25, 2006, for the award of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's appeal arises from assignment of the initial evaluation and effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Analysis

The Veteran contends that his grant of service connection for PTSD should be retroactive to August 1996, when he raised his initial claim for that disorder.

Historically, as noted above, an original claim of entitlement to service connection for PTSD was received by the RO on August 28, 1996.  The claim was considered and denied by the RO in November 1996.  Subsequently, the RO received the Veteran's service treatment records and reconsidered the claim in March 1997.  Again, the matter was denied.  In an April 1997 statement, the Veteran requested reconsideration of the March 1997 decision.  The RO reconsidered the claim in a September 1997 rating decision, confirming the earlier denial.  The Veteran did not appeal that determination and it became final.  38 U.S.C.A. § 7105.

In January 2000, the Veteran submitted further information regarding his claimed in-service stressors.  The RO then determined in a decision issued later that month that new and material evidence had not been received to reopen the previously denied claim.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105.

No further correspondence of record relates to the PTSD claim until May 25, 2006, when the RO received a request to reopen the previously denied claim.  Development ensued and the claim of PTSD was ultimately granted in a June 2007 rating decision.  The effective date of the award was May 25, 2006.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active service in October 1969. It is not in dispute that he failed to submit a claim of entitlement to service connection for PTSD within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The procedural history in this case has been detailed above.  Again, an unappealed January 2000 rating decision declined to reopen a claim of service connection for PTSD.  Due to the finality of that decision, any effective date in this case must follow the January 2000 rating decision.  (It is noted that the Veteran has not raised a contention of clear and unmistakable error to attempt to obviate the finality of the January 2000 decision in this case.)

Following the last final denial in January 2000, a claim for PTSD was first received on May 25, 2006, the effective date currently assigned.  The Board has considered whether any evidence of record prior to May 25, 2006, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2010).

After reviewing the record, the Board concludes that there is no testimonial document submitted following the January 2000 rating decision, but prior to May 25, 2006, indicating an intent to pursue a claim of entitlement to service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable. Here, the Veteran's May 2006 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a lumbar spine disability was filed earlier than June 14, 2001. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

In sum, there is no basis for assignment of an effective date prior to May 25, 2006, for the award of service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date prior to May 25, 2006, for the award of service connection for PTSD is denied.


REMAND

The Board notes that in a June 2007 rating decision, service connection for PTSD was granted and an evaluation of 50 percent was assigned.  During the appeal, the rating was increased to 70 percent effective May 25, 2006.  In his June 2008 notice of disagreement, the Veteran contested the initial rating assigned for his PTSD.  However, the statement of the case issued by the RO only addressed the earlier effective date issue.  

Since the Veteran timely submitted a notice of disagreement with respect to the initial rating assigned for his PTSD, he has properly initiated the appeals process in regard to that claim.  See 38 C.F.R. § 20.200 (2010).  Accordingly, VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to this issue.

Accordingly, the matter is REMANDED for the following action:

1.  The RO must provide the appellant a statement of the case as to the claim of an initial evaluation of posttraumatic stress disorder in excess of 50 percent. The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If a substantive appeal is filed with respect to the claim, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate. (It is noted that if a substantive appeal is filed and the matter is to return to the Board, consideration should be given as to whether all appropriate notice and development has been accomplished in view of the time since the rating.) If a substantive appeal is not timely filed, the appeal should be closed by the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


